DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 05/20/2022 has been entered.  Claims 1-17 remain pending in the application.  Claims 6-7 and 10 were withdrawn, but are rejoined as explained below.  Applicant’s arguments regarding the drawing objections are persuasive (see p.7-8) and therein the drawing objections are withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Brian M. Rosenberg (Reg. No. 68,867) on 07/07/2022.
The following claims of the application have been amended as follows:

Claim 10. (Currently Amended): The composite liner of claim 5, wherein a portion of the fan track liner adjacent to a fastener comprises [[substantially]] only the second reinforcement elements [[so]] such that the portion is configured to [[preferentially]] fail during a fan blade off event.

Claim 13. (Currently Amended): The composite liner of claim 1, wherein the reinforcement architecture comprises the plurality of relatively tough first polymer-based reinforcement elements and second reinforcement [[filaments]] elements [[are]] together in a hybrid or commingled braid or a hybrid or commingled weave.


The above changes to the claims have been made to address 112 issues and to address claim objections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Langenbrunner et al. (U.S. 5,344,280), Douglas et al. (U.S. 8,397,865), Karunakaran et al. (US 2016/0280846 A1), Clarke (U.S. 5,160,248), Kruckenberg et al. (US 2014/0011414 A1), Reeves et al. (US 2019/0329360 A1), and Gaw et al. (US 2018/0112108 A1).
	Regarding claim 1, Applicant’s arguments regarding the newly amended limitations are persuasive.  Specifically, the prior art of record fails to disclose or suggest wherein the plurality of second reinforcement elements exhibit a lower elongation at break than the plurality of relatively tough first polymer-based reinforcement elements, and wherein the plurality of relatively tough first polymer-based reinforcement elements comprise fibers.
	Claims 2-17 are allowable, as they are dependent on claim 1.

Election/Restrictions
Independent claim 1 is allowable. The restriction requirement among claims 1-17, as set forth in the Office action mailed on 10/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 6-7 and 10, are no longer withdrawn from consideration because these claims are dependent on an allowable claim (Claim 1).  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        07/07/2022